NUMBER 13-18-00281-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


STAGE STORES, INC.,                                                           Appellant,

                                            v.

JOE EUFRACIO,                                                                  Appellee.


               On appeal from the County Court at Law No. 2
                        of Hidalgo County, Texas


                         ORDER ABATING APPEAL
 Before Chief Justice Valdez and Justices Rodriguez and Benavides
                          Order Per Curiam

       This cause is before the Court on a joint motion to abate the appeal to allow the

parties the opportunity to engage in mediation which is scheduled for August 16, 2018.

       The Court, having examined and fully considered the documents on file and the

joint motion to abate, is of the opinion that the joint motion to abate the appeal should be

granted. The joint motion to abate the appeal is GRANTED and this appeal is ordered
ABATED until September 4, 2018.

      The Court directs appellant to file, on or before September 4, 2018, either (1) a

motion to reinstate the appeal, or (2) a motion to dismiss the appeal pursuant to

settlement.

                                                     PER CURIAM


Delivered and filed the
10th day of July, 2018.




                                          2